Citation Nr: 0929641	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a 
gastrointestinal disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to June 
1991, and from April 1999 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
awarded service connection and a 10 percent disability rating 
for a gastrointestinal disability (hiatal hernia, 
gastroesophageal reflux disease (GERD), peptic esophagitis, 
and short segment Barrett's esophagus), effective April 17, 
2001.  In March 2006, the Board remanded the claim for 
additional development.

In March 2009, the Veteran submitted an additional lay 
statement and a letter requesting a copy of his service 
records.  The Board recognizes that this newly submitted 
evidence was not accompanied by a waiver of RO consideration.  
Nevertheless, the Board finds that, because the lay statement 
is cumulative of evidence already in the claims folder and 
the request for service records does not pertain to the issue 
on appeal, those additional submissions do not constitute 
additional pertinent evidence.  Therefore, an additional 
remand to the RO is unnecessary.  38 C.F.R. § 20.1304 (2008).

As a final introductory matter, the Board observes that 
during the pendency of this appeal, the Veteran appears to 
have filed a new claim for a compensable rating for 
hemorrhoids.  The Board refers that claim to the RO for 
appropriate action.


FINDING OF FACT

Since April 17, 2001, the effective date of service 
connection, Veteran's gastrointestinal disability (hiatal 
hernia, gastroesophageal reflux disease (GERD), and peptic 
esophagitis short segment Barrett's esophagus) has been no 
more than mild and has approximated a disability that is 
productive of symptoms recurring no more than once or twice 
yearly.  It has not been productive of severe symptoms 
averaging 10 days in duration even once per year.  Nor has it 
been manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain.  Similarly, there is no 
clinical evidence of current ulceration, current active 
hernias, material weight loss, or hematemesis or melena with 
moderate anemia.  None of the medical evidence indicates that 
his disability has been productive of symptoms approaching 
considerable impairment of health.  Nor has it been 
manifested by severe symptoms of alternating diarrhea and 
constipation, with more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a gastrointestinal disability have not been met since 
April 17, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.114, DCs 7305, 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2008).

The Veteran in this case has been diagnosed with a hiatal 
hernia, gastroesophageal reflux disease (GERD), peptic 
esophagitis, and short segment Barrett's esophagus.  Hiatal 
hernia is rated under DC 7346, while gastroesophageal reflux 
disease (GERD), peptic esophagitis, and short segment 
Barrett's esophagus are unlisted disorders that are rated by 
analogy under DC 7305, which contemplates duodenal ulcers, 
and DC 7346.  The record indicates that the RO considered 
those diagnostic codes in awarding the Veteran a 10 percent 
rating for his gastrointestinal disability.  38 C.F.R. 
§ 4.114, DCs 7305, 7346.

The Board recognizes that the Veteran has also been diagnosed 
with irritable bowel syndrome (IBS) and thus the diagnostic 
code pertaining to that disability (DC 7319) is also 
applicable in this instance.  Additionally, as the Veteran 
has submitted written complaints alleging incontinence, the 
Board has also considered whether a separate rating for 
impairment of sphincter control is warranted.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  However, because the clinical 
evidence of record does not show leakage, involuntary bowel 
movements, reliance on pads, or other symptoms of loss of 
sphincter control, the Board finds that particular diagnostic 
code is not applicable.  38 C.F.R. § 4.114, DC 7332.  While 
the Veteran has alleged leakage, it is not shown by the 
medical evidence of record.

As the Veteran has not been diagnosed with any other 
gastrointestinal disorder, the Board finds that no other 
diagnostic codes are applicable in this instance.  38 C.F.R. 
§ 4.114.

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
the applicable diagnostic criteria being applied in this 
claim.  

Diagnostic Code 7305, under both the previous and revised 
versions, provides for a 10 percent rating where there are 
mild symptoms recurring once or twice per year.  A 20 percent 
rating is warranted for a moderate ulcer disorder with 
recurring episodes of severe symptoms two or three times per 
year averaging ten days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A maximum 60 percent rating is warranted for 
a severe ulcer condition with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114 DC 7305 (1999 and 2008).  

Diagnostic Code 7346, under both the previous and revised 
versions, provides for a 10 percent disability rating where 
the disability is manifested by two or more of the symptoms 
for the 30 percent rating of less severity.  A 30 percent 
rating is warranted where the disability is manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted where there 
are symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.

Diagnostic Code 7319, under both the previous and revised 
versions, provides for a 10 percent rating when there is 
moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent is warranted for severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.

The record reflects that the Veteran underwent an 
esophagogastroduodenoscopy in early 2001, shortly before his 
separation from active service, and was diagnosed with hiatal 
hernia, GERD, and Barrett's esophagus.  In February 2001, he 
was treated for painful bowel movements following a 
hemorrhoidectomy.  On his separation examination conducted in 
March 2001, the Veteran was noted to have a history of hiatal 
hernia, GERD and Barrett's esophagus requiring medication.

The Veteran underwent a VA general examination in July 2002 
in which he reported that his gastrointestinal symptoms were 
generally treatable with medication, including Prilosec and 
an acid pump inhibitor.  Nevertheless, the Veteran stated 
that he continued to experience acid reflux.  He denied any 
history of gastric ulcers.  Additionally, the Veteran 
complained of constipation, excessive gas, and abdominal 
discomfort.  Based on the results of the examination and a 
review of the claims folder, the VA examiner diagnosed the 
Veteran with GERD and IBS.

VA medical records dated from September 2002 to March 2005 
reflect that in June 2004, the Veteran was treated for 
complaints of GERD symptoms, including dysphagia and 
heartburn.  He reported a history of hiatal hernia and GERD, 
which were diagnosed on esophagogastroduodenoscopy in 2001.  
He denied any current melena, hematemesis, vomiting, or bowel 
or bladder dysfunction.  Additionally, it was noted that the 
Veteran had gained five pounds during the past year.  On 
physical examination, the Veteran was found to display no 
evidence of an active hernia or hepatosplenomegaly.  His 
abdomen was soft and non-tender and he displayed nomoactive 
bowel sounds.  Additionally, no constitutional abnormalities 
were found.  Based upon the Veteran's reported history and 
the physical examination, he was diagnosed with hiatal hernia 
and GERD, which were noted to be stable.  He was prescribed 
Omeprazole twice daily and counseled regarding dietary and 
lifestyle modifications to control his symptoms.

Pursuant to the Board's March 2006 remand, the Veteran, who 
now works as a contractor overseas, was afforded a VA 
examination upon his return to the United States in January 
2009.  He reported that, since being diagnosed with hiatal 
hernia, GERD, peptic esophagitis, and short segment Barrett's 
esophagitis during his period of active service, his symptoms 
had progressively worsened.  The Veteran stated that he took 
over-the-counter medications (Rolaids, Pepcid, and Tums) to 
treat his symptoms, but added that, while stationed in 
Kosovo, he had difficulty getting the medications he needed, 
which contributed to the overall worsening of his condition.  
In particular, the Veteran complained that his GERD-related 
pain was "now to the point where it felt like he was having 
a heart attack," and that he had to alter his diet as a 
result.  The Veteran also reported weekly nausea and less-
than-weekly vomiting, which were induced by certain foods.  
He further stated that he experienced severe and frequent 
substernal esophageal pain and distress, with heartburn 
several times daily.  However, he denied any history of 
regurgitation, hematemesis, melena, or esophageal dilation.  
Additionally, the Veteran indicated that, while he continued 
to be employed fulltime, he had missed one week of work in 
the past year due to his gastrointestinal symptoms.  The 
Veteran also indicated that those symptoms severely limited 
his ability to exercise and eat and were productive of mild 
to moderate impairment with respect to his ability to perform 
household chores, shop, and travel.  He denied that his 
symptoms affected other daily living activities, such 
bathing, dressing, and grooming.  He further acknowledged 
that those symptoms had never required surgical intervention.

On physical examination, the Veteran was found to have a 
clear chest and a soft abdomen, with no evidence of a hernia 
present.  Nor were there any complaints or clinical findings 
of ulcers, dysphagia, anemia, weight loss, diarrhea, 
regurgitation, hematemesis, melena, esophageal dilation or 
neoplasm, or trauma to the esophagus.  Based on the results 
of the examination and a review of the claims folder, the 
Veteran was diagnosed with GERD, peptic esophagitis, short 
segment Barrette's esophagitis, with a history of hiatal 
hernia.

The record thereafter shows that the Veteran has submitted 
written statements in which he has complained of incontinence 
and constitutional symptoms, including weight loss, arising 
from his gastrointestinal disability.  However, he has not 
submitted any additional clinical evidence in support of his 
claim, nor provided any information that would enable VA to 
obtain such evidence on his behalf, despite receiving 
correspondence from the RO in February 2002 and April 2002, 
as well as a statement of the case in July 2003 and a 
supplemental statement of the case in March 2009, requesting 
that he submit additional information to support his claim.  
Consequently, any additional evidence that might have been 
elicited in support of the Veteran's claim initial increased 
rating for a gastrointestinal disability has not been not 
obtained because of the Veteran's failure to cooperate.  The 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a claimant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board now turns to the applicable criteria.  In order for 
a rating in excess of 10 percent to be assigned under DC 
7305, the evidence must demonstrate recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or continuous moderate manifestations or more 
severe symptomatology.  38 C.F.R. § 4.114, DC 7305.  In this 
case, the Board finds that the competent clinical evidence 
over the relevant appeals period demonstrates that the 
Veteran's gastrointestinal disability has been manifested by 
a single report of dysphagia and intermittent complaints of 
nausea and vomiting, esophageal pain and heartburn, acid 
reflux, constipation, excessive gas, and abdominal 
discomfort.  Additionally, the Board recognizes that, on his 
January 2009 VA examination, the Veteran reported missing a 
week of work in the past year due to his gastrointestinal 
problems.  There is no evidence, however, that the Veteran's 
service-connective disability has been productive of severe 
symptoms averaging 10 days in duration even once per year, or 
that his vomiting, heartburn, esophageal pain and distress, 
acid reflux, constipation, excessive gas, and abdominal 
discomfort represent continuous moderate manifestations.  

The Board acknowledges that in June 2004, the Veteran sought 
VA treatment for GERD-related symptoms, including dysphagia 
and heartburn, and was prescribed medication and counseled 
regarding dietary and lifestyle modifications to control 
those symptoms.  Additionally, the Board recognizes that, on 
his most recent VA examination in January 2009, the Veteran 
complained of GERD-related pain that "felt like he was 
having a heart attack," as well as severe and frequent 
esophageal pain and heartburn.  Significantly, however, 
throughout the relevant appeals period, the Veteran has not 
reported a history of duodenal ulcers, nor have any been 
found on clinical evaluation.  Moreover, on his most recent 
VA examination, the Veteran indicated that he had self-
treated his gastrointestinal symptoms with over-the-counter 
medication and diet changes.  He further stated that the 
recent exacerbation of his symptoms was due mainly to eating 
certain foods and to his inability to get the medications he 
needed while stationed abroad.  Thus, the Board finds that 
the Veteran's symptoms overall are generally relievable by 
over-the-counter medication and diet modification and that 
the evidence does not support a rating in excess of 10 
percent under DC 7305. 

Nor is a higher rating warranted under DC 7346.  As noted 
above, that diagnostic code provides for a higher rating of 
30 percent where the disability is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is warranted where there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  In 
this case, the Veteran's VA treatment records and the reports 
of his July 2002 and January 2009 VA examinations show that 
he experienced intermittent symptoms, including substernal 
esophageal pain, heartburn, weekly nausea, and less-than-
weekly vomiting.  However, no active hernias have been found 
in the course of VA treatment or on either VA examination.  
Additionally, there have been no clinical findings of 
persistently recurrent epigastric distress with dysphagia and 
regurgitation, as is required for a higher rating of 30 
percent.  Nor has there been any medical evidence of material 
weight loss, or hematemesis or melena with moderate anemia, 
as would warrant a 60 percent rating.  Indeed, it was 
expressly noted in the Veteran's VA treatment records and on 
his July 2002 and January 2009 VA examinations that he did 
not have current ulceration or active hernias, hematemesis, 
melenia, or regurgitation.  Additionally, while the Veteran's 
June 2004 VA treatment record contains a clinical finding of 
dysphagia, no such findings were made at either of the 
Veteran's two VA examinations during the relevant appeals 
period.  Furthermore, while the Veteran has subsequently 
complained of weight loss and incontinence arising from his 
gastrointestinal disability, the record is negative for 
clinical evidence of either manifestation.  Overall, the 
medical evidence does not indicate that the Veteran's 
gastrointestinal disability is productive of symptoms 
approaching considerable impairment of his health.  
Accordingly, the Board finds that he is not entitled to a 
rating in excess of 10 percent under this diagnostic code.  
38 C.F.R. § 4.114, DC 7346.

Finally, the Board finds that the Veteran is also not 
entitled to an initial higher rating under DC 7319 (irritable 
colon syndrome), under which a maximum rating of 30 percent 
is warranted for severe symptoms manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  While the record reflects in-
service and post-service diagnoses of IBS, and the Veteran 
has complained of constipation, excessive gas, abdominal 
discomfort, nausea, and vomiting, there has been no evidence 
of diarrhea, or alternating diarrhea and constipation 
productive of more or less constant abdominal distress.  
Therefore, the Board finds that the Veteran's symptoms at 
most approximate the criteria of a moderate disorder, with 
frequent episodes of bowel disturbances with abdominal 
distress, for which a 10 percent rating is warranted.  38 
C.F.R. § 4.114, DC 7319.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since April 17, 2001, 
when service connection became effective, the Veteran's 
gastrointestinal disability has warranted no higher than a 10 
percent rating under the applicable rating criteria.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2008).  However, the regulations also provide for 
exceptional cases involving compensation.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
Board is cognizant of the Veteran's reports that his service-
connected gastrointestinal disability has caused him to miss 
a week of work in the past year and impaired his ability to 
perform certain daily living activities.  However, the 
competent evidence of record shows that the Veteran continues 
to work full-time and that his gastrointestinal disability 
does not markedly interfere with his employment.  Nor is 
there any indication that his service-connected disability 
has been productive of frequent, or, indeed, any periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
gastrointestinal disability arises from his disagreement with 
the initial evaluation assigned following the grants of 
service connection.  Once service connection is granted, the 
claim is substantiated.  Additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, and afforded him VA 
examinations in July 2002 and January 2009 with respect to 
the issue on appeal.  The Veteran has not indicated that he 
has received private treatment for his service-connected 
gastrointestinal disability.  The Board thus concludes that 
there are no additional treatment records outstanding.  In 
addition, the Veteran was offered the opportunity to testify 
before the Board but he declined that offer.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

An initial rating higher than 10 percent for a 
gastrointestinal disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


